Title: To John Adams from Samuel Cooper, 24 October 1777
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston Octr 24. 1777
     
     Two days agoe I wrote you an hasty Script. Perhaps I express’d myself too suddenly and strongly upon an important Subject. The Terms which Gates has given Burgoyne might be as well for the States as Circumstances would allow; tho I own, from what Glover, and ev’ry Officer on the Spot had written, I concluded the Enemy must have been totally in our Power. But if we have not all we could wish, it is a most important and glorious Event, upon which I congratulate you and all our Friends. How must Administration and all Britain be struck with it! What Eclat will it make in Europe? What a fine Subject for Parliamentary Eloquence? Do you not wish to hear Burke and Barrè, Camden Chatham &c. open upon the Point? We have a running Vessel that sails to Morrow for France with the glori­ous Tale. The Honor it will do our Arms must be of substantial Service to our Cause. And tho by the Terms, the captivated Army may serve in Britain in the Room of such as may be sent to America in the Spring, I am not without Hopes that this Stroke, especially if follow’d with Success in another Quarter, will discourage Britain from such an Attempt. We have now a Committee of both Houses consulting where to place, and how to guard this Body of Men, consistently with the Treaty, which we mean sacredly to observe, and the Public Safety: I hope the Transports will soon arrive and carry them off. But what Security have we that they will not divert from their Course to some Part of America? You remember the Convention of Cloyster Severn in Germany; and how the British Troops pleaded the Treaty was broken; resum’d their Arms, and drove their Conquerors. I hope we shall watch even after we think we have subdued. We long to hear of something done to Purpose in your Quarter; and are ready to look upon the Success here as an Omen of something great and glorious soon to spring up there. While we have given such large and favourable Terms to Burgoyne, which his Situation by no means gave him any Right to expect; Genl. Vaughan has ravag’d N. River. Our Forts there have gone like all the Rest, easily and at once. I wish we may never construct another: Gates I hope will soon stop their Progress there, and be ready in Case of Need to reinforce Washington. If the Enemy have not Troops and Address enough to employ our Force here, the Aids that may go to him from the Northward, may soon turn the Scale in his Favor. Mr. Palms, who carries this, will tell you about Marine Affairs, what he knows, and that I believe is too much. I am Sir with the warmest Friendship Your’s &c.
    